Per Curiam.

The respondent was admitted to practice by this court on December 16,1953 under the name of Lauren Austin Raymond. In this proceeding he was charged with three specifications of professional misconduct. By order of *401this court dated January 24, 1975 the issues were referred to Honorable David L. Glickman, a Justice of the Supreme Court, to hear and report his findings upon each of the issues. Thereafter, a hearing was held and Mr. Justice Glickman filed his report with this court. The petitioner now moves to confirm the report and to discipline the respondent.
Mr. Justice Glickman reported that the evidence adduced as to the first and second charges, that the respondent converted to his own use the amounts of $2,950 and $4,931.45, respectively, from escrow funds entrusted to him, was sufficient to sustain those charges. The reporting Justice dismissed the third charge for a failure of proof. The reporting Justice further found that the respondent was guilty of misconduct in that he had issued worthless checks and had failed to cooperate with the Grievance Committee of the Suffolk County Bar Association.
After reviewing all of the testimony, the report, and the other documents submitted, we are in full accord with the findings contained in the report. The petitioner’s motion to confirm the report' should be, and hereby is, granted.
In determining the measure of discipline to be imposed, we take note of the respondent’s previously unblemished record and the fact that the money converted has been repaid. Accordingly, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law for a period of one year, commencing February 15, 1976.
Gulotta, P.J., Hopkins, Martuscello, Latham and Rabin, JJ., concur.